DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2019 102 476.5, filed on 1/31/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 03/09/2022.  These drawings are acceptable.

Claim Interpretation
It is noted that a special definition is given to the term hump region, which is described as “a region of the upper floor which extends or arches vertically upwards from a planar basic form”  on page 2, Paragraph 7, lines 2-3 in the specification of this application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1- 6, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rackham (US 1588906 A) in view of Ruiter (US 20100065684 A1) and Harcup (EP 2154067 A2).

Regarding claim 1, Rackham teaches a passenger cabin for a vehicle, comprising:
an upper passenger deck with at least one upper arrangement of seats (Rackham, figure 8, see callout bellow, upper passenger deck and upper arrangement of seats);
a lower passenger deck with at least one lower arrangement of seats (Rackham, figure 8, see callout bellow, lower passenger deck and lower arrangement of seats);
an upper floor for the upper passenger deck, wherein the upper floor is arranged between the upper passenger deck and the lower passenger deck (Rackham, figure 8, see callout bellow, upper floor); and
a lower floor for the lower passenger deck, wherein the lower floor delimits the lower passenger deck (Rackham, figure 8, see callout bellow, lower floor), wherein the upper floor has a central hump region extending along a longitudinal axis of the passenger cabin at least in a section of the passenger cabin (Rackham, figure 8, see callout bellow, hump), the at least one upper arrangement of seats is-arranged only above the central hump region (Rackham, figure 8, see callout bellow, upper arrangement of seats, located only above the hump region), and wherein the upper floor has two side regions adjacent to the hump region (Rackham, figure 8, see callout bellow, upper passenger deck and side regions), wherein the central hump region is raised relative to the two side regions (Rackham, figure 8, see callout bellow, hump and side region), wherein the lower floor has a lower gangway (Rackham, figure 8, see callout bellow, lower gangway), wherein the at least one lower arrangement of seats is arranged below the two side regions of the upper floor (Rackham, figure 8, see callout bellow, lower arrangement of seats and side regions), and
wherein the lower gangway is arranged below the central hump region (Rackham, figure 8, see callout bellow, hump and lower gangway)
except: wherein seats of the at least one upper arrangement of seats face one of the two side regions
wherein the at least one upper arrangement of seats has first rows of seats comprising a plurality of seats and second rows of seats comprising a plurality of seats, wherein first rows of seats and second rows of seats are arranged alternately on the hump region along a longitudinal axis so as to define a staggered arrangement of seats, and
wherein, in the staggered arrangement, the seats of the first rows of seats prespecify seat directions in relation to the longitudinal axis that differ from the seat directions of the seats of the second rows of seats in relation to the longitudinal axis.

    PNG
    media_image1.png
    469
    544
    media_image1.png
    Greyscale

Ruiter teaches an aircraft passenger cabin wherein seats of the at least one arrangement of seats face one of the two side regions (Ruiter, figure 2, see callout below, seats facing one of the aisles regions).
 	Ruiter further teaches another embodiment wherein the seats of the first rows of seats prespecify seat directions in relation to the longitudinal axis that differ from the seat directions of the seats of the second rows of seats (Ruiter Figure 1 elements alpha 1 and alpha 2).
Ruiter also teaches another embodiment of an aircraft passenger cabin wherein the at least one upper arrangement of seats has first rows of seats comprising a plurality of seats and second rows of seats comprising a plurality of seats, wherein first rows of seats and second rows of seats are arranged alternately (i.e. offset rows and columns) (Ruiter Figure 3, items C3, C4, C5, C6; alternating seat rows),

	


    PNG
    media_image2.png
    432
    693
    media_image2.png
    Greyscale


Rackham and Ruiter are both considered analogous art as both are in the same field of vehicle cabin design. 
Ruiter embodiment of fig. 3 shows it is known to have the seats alternately arranged. The embodiment of fig. 1 shows it is also known to have the seats prespecify seat directions. Embodiment 2 teaches it is known to have seats facing the isle. 
 As such, the various options are known and set forth in Ruiter, therefor they are all known arrangements.  It would have been obvious to one of ordinary skill at the time of effective filing that given these known alternative arrangements have a known finite number of options to try and design the seats given these options as either optimization or merely design choice given the finite number of known predictable options to incorporate the angled seating layout facing seats towards the aisles of Ruiter, offset/alternate seats, and have them angled relative to the longitudinal axis of the cabin in order to fit more seats into a passenger cabin whilst giving passengers more legroom. In other words, the examiner contends that merely re-arranging seats on the center hump given the known alternative options does not amount to patentability but rather engineering design choice. 

    PNG
    media_image3.png
    522
    906
    media_image3.png
    Greyscale

Harcup teaches one arrangement of seats has first rows of seats comprising a plurality of seats and second rows of seats comprising a plurality of seats (Harcup, figure 1, items 8, 9, and 10, first and second rows), wherein first rows of seats and second rows of seats are arranged alternately along a longitudinal axis so as to define a staggered arrangement of seats (Harcup, figure 1, items 8, 9, 10, first and second rows are arranged alternately in a staggered configuration along a longitudinal axis), and
wherein, in the staggered arrangement, the seats of the first rows of seats prespecify seat directions in relation to the longitudinal axis that differ from the seat directions of the seats of the second rows of seats in relation to the longitudinal axis (Harcup, figure 1, item A and α, first and second rows are oriented at different angles).
	Rackham as modified by Ruiter and Harcup are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Rackham as modified by Ruiter with the staggered seating layout of Harcup in order to increase the density of seating.

Regarding claim 2, Rackham as modified by Ruiter and Harcup teaches the passenger cabin according to claim 1, wherein the at least one upper arrangement of seats has a plurality of upper seats (Rackham, figure 1, items 49, 50, and 51, seat positioned in longitudinally extending rows; page 1 lines 108-110, figure 8 shows a modified version of figure 1) arranged directly on the hump region (Rackham, figure 8, see 1st callout, upper arrangement of seats on hump region).
Regarding claim 3, Rackham as modified by Ruiter and Harcup teaches the passenger cabin according to claim 2, as shown above, wherein the upper seats each prespecify a seat direction which runs diagonally in relation to the longitudinal axis (Ruiter Paragraph 23, Lines 5-7)
	Regarding claim 4, Rackham as modified by Ruiter and Harcup teaches the passenger cabin according to claim 3, wherein the seat direction of the upper seats forms an angle with the longitudinal axis that lies in a range of from 5 to 45° (Ruiter Paragraph 23, Lines 5-7).
Regarding claim 5, Rackham as modified by Ruiter and Harcup teaches the passenger cabin according to claim 1 as shown above, 
wherein the at least one upper arrangement of seats has first rows of seats comprising a plurality of seats and second rows of seats comprising a plurality of seats, wherein first rows of seats and second rows of seats are arranged alternately on the hump region (Ruiter Figure 3, items C3, C4, C5, C6; alternating seat rows),
 	wherein the seats of the first rows of seats prespecify seat directions in relation to the longitudinal axis that differ from the seat directions of the seats of the second rows of seats (Ruiter Figure 1 elements alpha 1 and alpha 2).
Regarding claim 6, Rackham as modified by Ruiter and Harcup teaches the passenger cabin according to claim 1 as shown above, wherein the two side regions each have an upper gangway (Rackham, figure 8, see first callout, side regions comprise gangways).
Regarding claim 11, Rackham as modified by Ruiter and Harcup teaches a vehicle, with a passenger cabin according to claim 1 except: 
where the vehicle is an aircraft comprising: an aircraft fuselage with the passenger cabin arranged in the aircraft fuselage.
Ruiter teaches a passenger cabin arranged in a vehicle wherein the vehicle is an aircraft comprising: an aircraft fuselage with the passenger cabin arranged in the aircraft fuselage (Ruiter, abstract).
Rackham and Ruiter are both considered analogous art as both are in the same field of vehicle cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art to modify vehicle of Rackham to the aircraft of Ruiter as a simple substitution of one known element for another to obtain predictable results.

Regarding claim 14, Rackham as modified by Ruiter and Harcup teaches the passenger cabin according to claim 1, wherein the seats of the at least one upper arrangement are fastened directly on the central hump region (Rackham, figure 8, see callout below, upper arrangement of seats attached to hump).

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rackham (US 1588906 A) in view of Ruiter (US 20100065684 A1) and and Harcup (EP 2154067 A2) as applied to claim 1 above and further in view of Sankrithi 065 (US  9,708,065).
Regarding claim 7, Rackham as modified by Ruiter and Harcup teaches a passenger cabin according to claim 1, as shown above, except for a passenger cabin wherein two side regions have upper storage compartments situated laterally on the outside and arranged on the upper floor (Sankrithi 065 Figure 2, Item 36, floor mounted sidewall bins).
Rackham as modified by Ruiter and Harcup and Sankrithi 065 are both considered analogous art as both are in the same field of vehicle cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art to modify the invention of Rackham as modified by Ruiter and Harcup to incorporate the floor mounted sidewall bins of Sankrithi 065 to increase the storage capacity in a cabin.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rackham (US 1588906 A) in view of Ruiter (US 20100065684 A1) and Harcup (EP 2154067 A2) as applied to claim 1 above and further in view of Sebastian (WO2018/037268 A1).
Regarding claim 8, Rackham as modified by Ruiter and Harcup teaches a passenger cabin according to claim 1, as shown above, except wherein lower storage compartments situated laterally on the outside are arranged on a bottom side of the upper floor (Sebastian Figure 4 element 10, shelving behind an aircraft seat).
Rackham as modified by Ruiter and Harcup and Sebastian are both considered analogous art as both are in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art to modify the invention of Rackham as modified by Ruiter and Harcup to incorporate the shelving behind an aircraft seat of Sebastian to increase the storage capacity in a cabin.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rackham (US 1588906 A) in view of Ruiter (US 20100065684 A1) and Harcup (EP 2154067 A2) as applied to claim 1 above and further in view of Linero (US 20070267544).
Regarding claim 9, Rackham as modified by Ruiter and Harcup teaches a passenger cabin according to claim 1, as shown above, except:
wherein a lower clear height between a top side of the lower gangway and a bottom side of the hump region is at least 1.95 m (Linero Paragraph 19, lines 1-3). 
Rackham as modified by Ruiter and Harcup and Linero are both considered analogous art as both are in the same field of vehicle cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art to modify the invention of Rackham as modified by Ruiter and Harcup to incorporate the specified height in Linero to allow people to stand in that area (Linero paragraph 16).
Claim 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rackham (US 1588906 A) in view of Ruiter (US 20100065684 A1) and Harcup (EP 2154067 A2) as applied to claim 1 above and further in view of Sankrithi 516 (US 20160311516).
Regarding claim 10, Rackham as modified by Ruiter and Harcup teaches a passenger cabin according to claim 1, as shown above, except:
wherein the passenger cabin additionally has an axial section which has a single passenger deck and a cargo space situated beneath the passenger deck, 
wherein a floor of the passenger deck of the additional axial section is lower than the upper floor of an axial section adjoining the floor of the passenger deck of the additional axial section and the upper passenger deck and the lower passenger deck are arranged.
Sankrithi 516 teaches a passenger cabin wherein the passenger cabin additionally has an axial section which has a single passenger deck and a cargo space situated beneath the passenger deck (Sankrithi 516 Paragraph 65, lines 9-11), 
wherein a floor of the passenger deck of the additional axial section is lower than the upper floor of an axial section adjoining the floor of the passenger deck of the additional axial section and the upper passenger deck and the lower passenger deck are arranged (Sankrithi 516 Paragraph 65, lines 9-11).
Rackham as modified by Ruiter and Harcup and Sankrithi 516 are both considered analogous art as both are in the same field of vehicle cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art to modify the invention of Rackham as modified by Ruiter and Harcup to incorporate the additional axial sections in Sankrithi 516 to increase the seating capacity of a vehicle.
Regarding claim 13, Rackham as modified by Ruiter and Harcup teaches the aircraft according to claim 11, as shown above, except:
wherein a floor situated vertically below the upper floor, is arranged in an additional axial section arranged above a wingbox (Sankrithi 516, Paragraph 65 lines 9-11).
Rackham as modified by Ruiter and Harcup and Sankrithi 516 are both considered analogous art as both are in the same field of vehicle cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art to modify the invention of Rackham as modified by Ruiter and Harcup to incorporate the additional axial sections in Sankrithi 516 to increase the seating capacity of an airplane.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rackham (US 1588906 A) in view of Ruiter (US 20100065684 A1) and Harcup (EP 2154067 A2) as applied to claim 11 above, and further in view of Yavilevich (US 20100187352).
Regarding claim 12, Rackham as modified by Ruiter and Harcup teaches the aircraft according to claim 11, except:
wherein the upper floor is configured in the form of module components.
Yavilevich teaches an aircraft where the upper floor is configured in the form of module components (Yavilevich, Paragraph 26, lines 1-3).
Rackham as modified by Ruiter and Harcup and Yavilevich are both considered analogous art as both are in the same field of vehicle cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art to modify upper floor design of Rackham with the modular construction of Yavilevich in order make the upper floor easier to install.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rackham (US 1588906 A) in view of Ruiter (US 20100065684 A1) and Harcup (EP 2154067 A2) as applied to claim 1 above, and further in view of Blauwhoff (WO 2018037268).
Regarding claim 15, Rackham as modified by Ruiter and Harcup teaches the passenger cabin according to claim 1, wherein the seats of the at least one lower arrangement are arranged only under one of the two side regions (Rackham, figure 8, see callout below, left lower arrangement of seats is under left side region and not the right side region), except:
wherein the seats of the at least one lower arrangement face the lower gangway .

    PNG
    media_image4.png
    471
    594
    media_image4.png
    Greyscale

Blauwhoff teaches a passenger cabin wherein the seats of the at least one lower arrangement face the lower gangway (Blauwhoff, figure 6, item 34, seat arrangement facing lower gangway).
	 Rackham as modified by Ruiter and Harcup and Blauwhoff are both considered analogous art as they are both in the same field of vehicle passenger cabin design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Rackham as modified by Ruiter and Harcup with the lower seating arrangement facing the lower gangway of Blauwhoff in order to increase the legroom available for these seats.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kryter US-2947349-A features angled seats and a seating arrangement, which is largely incorporated within Ruiter.
Ohlmann US-6073883-A features a cabin design that is nearly an inverted version of the cabin design claimed in claims 1, but Yavilevich matches the claimed design more closely. 
Bar-Lavav US-6237872-B1 features an aircraft passenger cabin design with a hump, seating layout, and sidewall storage that is very similar to the invention as claimed, but other references incorporate these elements more closely. 
Jerome US-2014/0283296-B2 features a seating arrangement designed to allow conversion of seats into bunks while retaining a large capacity, but the ideas relevant diagonal seating from Ruiter matches the claimed invention more closely. 
Charles US-2017/0233057-A1 features a seating arrangement with diagonally oriented seats and  upper floor laid out akin to the lower deck in claim 1, but Yavilevich and Ruiter better embody that invention as claimed.
Harcup (EP 2154067 A2) teaches a seating arrangement including seating rows arranged in an alternating manner and where each seating row is angled with respect to the longitudinal axis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642